            Case 2:18-cv-00615-PLD Document 89 Filed 07/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEWART ABRAMSON and JAMES                    )
EVERETT SHELTON, individually and             )
on behalf of a class of all persons and       )
entities similarly situated,                  )
                                              )
                      Plaintiffs,             )
                                              )       Civil Action No. 18-615
       v.                                     )
                                              )
AGENTRA, LLC, ANGELIC                         )
MARKETING GROUP L.L.C. and                    )
MATTHEW JONES,                                )
                                              )
                      Defendants.             )

                                    MEMORANDUM ORDER

       Presently before the Court is Plaintiffs’ Third Motion to Compel Agentra, LLC (“Agentra”)

to Provide Discovery Responses (“Motion to Compel”). (ECF No. 82). Plaintiffs seek production of

documents responsive to Request Nos. 4 and 5 of their second set of discovery. As reflected in

Plaintiffs’ Motion to Compel, Agentra, in its April 29, 2019 response, had stated that it would

produce the non-privileged documents responsive to these requests. However, according to Plaintiffs,

Agentra has not done so, and therefore, Plaintiffs seek an order compelling Agentra to produce those

documents.

       In its Response to the Motion to Compel, Agentra indicates that it has not yet completed its

document review and production process but expects to complete this process no later than July 31,

2019, and serve the full production at that time. (ECF No. 86).

       Based upon this representation, the Court expects that Agentra will produce the requested

documents on July 31, 2019. However, so that Plaintiffs are not required to renew their motion in the

event that Agentra does not produce its documents by July 31, 2019, the Court will grant Plaintiffs’
         Case 2:18-cv-00615-PLD Document 89 Filed 07/30/19 Page 2 of 2



Motion to Compel. In that event, it is hereby ORDERED that Agentra shall produce the non-

privileged documents responsive to Request Nos. 4 and 5 no later than August 2, 2019.

                                                    SO ORDERED this 30th day of July, 2019.



                                                    /s/Patricia L. Dodge
                                                    PATRICIA L. DODGE
                                                    United States Magistrate Judge

cc:    All counsel of record via CM/ECF

       Service by regular U.S. mail and electronic mail upon:

       Angelic Marketing Group, L.L.C.
       Matthew Jones, Owner
       200 S Virginia Street 8th Floor, No. 80393
       Reno, Nevada 89501
       Matt@angelicmarketinggroup.com

       Matthew Jones
       6457 Meadow Valley Lane
       Reno, Nevada 89519
       Matt@angelicmarketinggroup.com
